DETAILED ACTION
This action is responsive to the following communication: the claims filed on 07/18/2021.  This action is made Non-Final.
Claims 1-13 are pending in the case.  Claims 1, 12-13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2012/0140255 A1; hereinafter as Tanaka).

	As to claims 1, 12-13, Tanaka teaches:
An information processing apparatus comprising (see Fig. 20 and ¶ 0125): a processor configured to (see Fig. 20 and ¶ 0125-0126; controller or CPU 201): 
(claim 12) A non-transitory computer readable medium storing a program causing a computer to realize: (see Fig. 20 and ¶ 0128)
(claim 13) An information processing method comprising: (See ¶ 0006)
grasp usage histories of a plurality of pieces of data stored in a storage apparatus (see Figs. 1A and 2 and ¶ 0044-0045; usage history information. See Fig. 4 and ¶ 0053-0054; arrangement of the icons based on the usage history information); and 
in a case of initially displaying information related to the plurality of pieces of data on a screen, perform control to display information related to specific data of which the usage history satisfies a predetermined condition at a predetermined position on the screen (See Fig. 4 and ¶ 0053; arrangement of the icons based on the usage history information.  ¶ 0054; the application with the greatest usage frequency (i.e. the application accessed the most times; ) is DocumentMall with a usage frequency of 110; the order of arrangement of the icons in FIG. 4 has been changed to match the aforementioned usage frequency, from `most used` to `least used`.  Fig. 5 and ¶ 0058; the position of the icons corresponding to the applications with the greatest usage frequency (i.e. DocumentMall, GlobalScan and RICOH Scanning) has been controlled so that these icons have been moved to an upper central portion of the display screen (in no particular order).  Figs. 17A-17B and ¶ 0104; depicts an example of the user interface control part 17a-2 hiding icons that have been accessed less than a predetermined number of times (in this case, 50 times) based on the usage history information depicted in FIG. 2 {~three icons that are displayed satisfy the condition that they have been accessed more than a predetermined number of time {~more than 50 times}).  

As to claim 2, Tanaka teaches: the rejection of claim 1 is incorporated.  Tanaka further teaches:
wherein the usage history is the number of times of use in a predetermined period (see ¶ 0044; the usage history information indicates the number of times each application has been accessed or used over a certain period of time), and 
the predetermined condition is a condition that the number of times of use in the predetermined period exceeds a reference number of times (Fig. 5 and ¶ 0058; the position of the icons corresponding to the applications with the greatest usage frequency (i.e. DocumentMall, GlobalScan and RICOH Scanning) has been controlled so that these icons have been moved to an upper central portion of the display screen (in no particular order).  Figs. 17A-17B and ¶ 0104; depicts an example of the user interface control part 17a-2 hiding icons that have been accessed less than a predetermined number of times (in this case, 50 times) based on the usage history information depicted in FIG. 2 {~three icons that are displayed satisfy the condition that they have been accessed more than a predetermined number of time {~more than 50 times}).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2012/0140255 A1; hereinafter as Tanaka) in view of Motoyama (US 2010/0312600 A1; hereinafter as Motoyama).

	As to claims 3, the rejection of claim 1 is incorporated.  Tanaka does not appear to teach: wherein the usage history is the number of times of use in each of periods that appear repeatedly, and the predetermined condition is a condition that the number of periods during which the number of times of use is equal to or more than the reference number of times among the periods that appear repeatedly exceeds the number of reference periods.
	Motoyama is relied upon for teaching the above limitations.  Specifically, Motoyama teaches a device configured to collect and storing usage data, wherein the usage history is the number of times of use in each of periods that appear repeatedly (see Fig. 14 and ¶ 0129-0131; a usage counter is used to track the number of times that the printing device operates in a particular operational state and processes print data; the counter data may reflect time periods of different lengths), and the predetermined condition is a condition that the number of periods during which the number of times of use is equal to or more than the reference number of times among the periods that appear repeatedly exceeds the number of reference periods (see ¶ 0132; each usage count is compared to a specified threshold, time periods that have a usage count greater than the specified threshold are identified as time periods when the network device should be pre-activated. ¶ 0134; The use of a threshold may be combined with other approaches to select time periods for pre-activation. Rather than selecting for pre-activation all time periods having a usage count greater than a specified threshold, a subset of qualifying time periods may be selected. For example, the n number of time periods having the highest usage count greater than the specified threshold may be selected for pre-activation. Suppose that the threshold is established at seven and n is established at two. In this situation, there are four time periods in table 1400 that have a usage count greater than seven: 15:00 on Monday; 09:45 on Tuesday; and 09:45 and 10:00 on Thursday. The two time periods having the highest usage count, namely, 15:00 on Monday and 09:45 on Thursday, are selected for pre-activation).

One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teaching of Tanaka with the teaching of Motoyama to provide a mechanism of recording usage data as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., recording usage data), and the advantages described in Motoyama of recording usage data would help estimate future usage of a network device (Motoyama: See ¶ 0132), with a reasonable expectation of success; thus, it would help reduce operational cost (Motoyama ¶ 0008).

As to claims 4, the rejection of claim 3 is incorporated.  Tanaka and Motoyama further teach: wherein the processor is configured to: in a case where the number of periods during which the number of times of use is equal to or more than the reference number of times among the periods that appear repeatedly exceeds the number of reference periods, perform control to display the information related to the specific data at the predetermined position in a specific period among the periods that appear repeatedly (Motoyama: see ¶ 0132, 0134; The use of a threshold may be combined with other approaches to select time periods for pre-activation. Rather than selecting for pre-activation all time periods having a usage count greater than a specified threshold, a subset of qualifying time periods may be selected. For example, the n number of time periods having the highest usage count greater than the specified threshold may be selected for pre-activation. Suppose that the threshold is established at seven and n is established at two. In this situation, there are four time periods in table 1400 that have a usage count greater than seven: 15:00 on Monday; 09:45 on Tuesday; and 09:45 and 10:00 on Thursday. The two time periods having the highest usage count, namely, 15:00 on Monday and 09:45 on Thursday, are selected for pre-activation.  Tanaka: See Fig. 4 and ¶ 0053; arrangement of the icons based on the usage history information.  ¶ 0054; the application with the greatest usage frequency (i.e. the application accessed the most times; ) is DocumentMall with a usage frequency of 110; the order of arrangement of the icons in FIG. 4 has been changed to match the aforementioned usage frequency, from `most used` to `least used`.  Fig. 5 and ¶ 0058; the position of the icons corresponding to the applications with the greatest usage frequency (i.e. DocumentMall, GlobalScan and RICOH Scanning) has been controlled so that these icons have been moved to an upper central portion of the display screen (in no particular order).  Figs. 17A-17B and ¶ 0104; depicts an example of the user interface control part 17a-2 hiding icons that have been accessed less than a predetermined number of times (in this case, 50 times) based on the usage history information depicted in FIG. 2 {~three icons that are displayed satisfy the condition that they have been accessed more than a predetermined number of time {~more than 50 times}).
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teaching of Tanaka with the teaching of Motoyama to provide a mechanism of recording usage data as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., recording usage data), and the advantages described in Motoyama of recording usage data would help estimate future usage of a network device (Motoyama: See ¶ 0132), with a reasonable expectation of success.  This is true since Motoyama further suggests that other statistical methods may also be used to process usage data, depending upon the requirements of a particular application (Motoyama: see ¶ 0128); thus, it would help reduce operational cost (Motoyama: ¶ 0008).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2012/0140255 A1; hereinafter as Tanaka) in view of Motoyama (US 2010/0312600 A1; hereinafter as Motoyama) further in view of O (US 2013/0024815 A1; hereinafter as O).

As to claims 5, the rejection of claim 4 is incorporated.  Tanaka and Motoyama further teach: wherein the processor is configured to: in a case where the number of times of use in the specific period is equal to or more than the reference number of times, release a state of performing control to display the information related to the specific data at the predetermined position [in the specific period] (Tanaka: See Fig. 4 and ¶ 0053; arrangement of the icons based on the usage history information.  ¶ 0054; the application with the greatest usage frequency (i.e. the application accessed the most times; ) is DocumentMall with a usage frequency of 110; the order of arrangement of the icons in FIG. 4 has been changed to match the aforementioned usage frequency, from `most used` to `least used`.  Fig. 5 and ¶ 0058; the position of the icons corresponding to the applications with the greatest usage frequency (i.e. DocumentMall, GlobalScan and RICOH Scanning) has been controlled so that these icons have been moved to an upper central portion of the display screen (in no particular order).  Figs. 17A-17B and ¶ 0104; depicts an example of the user interface control part 17a-2 hiding icons that have been accessed less than a predetermined number of times (in this case, 50 times) based on the usage history information depicted in FIG. 2 {~three icons that are displayed satisfy the condition that they have been accessed more than a predetermined number of time {~more than 50 times}).  
Tanaka and Motoyama do not expressly teach the display the information related to the specific data at the predetermined position in the specific period.  O is relied upon for teaching these limitations.
O discloses a device configured to store and update usage history of programs designated by their respective icons according to at least one criterion (see ¶ 0037), the criterion of storing and updating the usage history may be a time-related criterion and/or a place-related criterion.  With respect to claim 5, O teaches display the information related to the specific data at the predetermined position in the specific period (see Fig. 12, ¶ 0039, 0041, 0065; When the time-related criterion or the place-related criterion is selected (or satisfied), the portable terminal can automatically rearrange icons in accordance with the selected criterion. For example, when the time slot changes, the portable terminal automatically rearranges an icon by using a usage history for the changed time slot). 
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teaching of Tanaka as modified by Motoyama with the teaching of O to provide a mechanism of rearranging icons based on the usage history as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., rearranging icons based on the usage history), and the advantages described in O of rearranging the icons based on the usage history would make it easier for the user to find frequently-used icon from among a plurality of icons (O: see ¶ 0006).

As to claims 6, the rejection of claim 4 is incorporated.  Tanaka/Motoyama and O further teach: wherein the processor is configured to: in a case where the specific period ends, release a state of performing control to display the information related to the specific data at the predetermined position (Tanaka: See Fig. 4 and ¶ 0053; arrangement of the icons based on the usage history information.  ¶ 0054; the application with the greatest usage frequency (i.e. the application accessed the most times; ) is DocumentMall with a usage frequency of 110; the order of arrangement of the icons in FIG. 4 has been changed to match the aforementioned usage frequency, from `most used` to `least used`.  Fig. 5 and ¶ 0058; the position of the icons corresponding to the applications with the greatest usage frequency (i.e. DocumentMall, GlobalScan and RICOH Scanning) has been controlled so that these icons have been moved to an upper central portion of the display screen (in no particular order).  Figs. 17A-17B and ¶ 0104; depicts an example of the user interface control part 17a-2 hiding icons that have been accessed less than a predetermined number of times (in this case, 50 times) based on the usage history information depicted in FIG. 2 {~three icons that are displayed satisfy the condition that they have been accessed more than a predetermined number of time {~more than 50 times}.  O: see Fig. 12, ¶ 0039, 0041, 0065; When the time-related criterion or the place-related criterion is selected (or satisfied), the portable terminal can automatically rearrange icons in accordance with the selected criterion. For example, when the time slot changes, the portable terminal automatically rearranges an icon by using a usage history for the changed time slot). 
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teaching of Tanaka as modified by Motoyama with the teaching of O to provide a mechanism of rearranging icons based on the usage history as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., rearranging icons based on the usage history), and the advantages described in O of rearranging the icons based on the usage history would make it easier for the user to find frequently-used icon from among a plurality of icons (O: see ¶ 0006).

As to claims 7, the rejection of claim 4 is incorporated.  Tanaka/Motoyama and O further teach: wherein the processor is configured to: in a case where the number of times of use in the specific period does not become equal to or more than the reference number of times, perform control not to display the information related to the specific data at the predetermined position in a period following the specific period among the periods that appear repeatedly (Tanaka: See Fig. 4 and ¶ 0053; arrangement of the icons based on the usage history information.  ¶ 0054; the application with the greatest usage frequency (i.e. the application accessed the most times; ) is DocumentMall with a usage frequency of 110; the order of arrangement of the icons in FIG. 4 has been changed to match the aforementioned usage frequency, from `most used` to `least used`.  Fig. 5 and ¶ 0058; the position of the icons corresponding to the applications with the greatest usage frequency (i.e. DocumentMall, GlobalScan and RICOH Scanning) has been controlled so that these icons have been moved to an upper central portion of the display screen (in no particular order).  Figs. 17A-17B and ¶ 0104; depicts an example of the user interface control part 17a-2 hiding icons that have been accessed less than a predetermined number of times (in this case, 50 times) based on the usage history information depicted in FIG. 2 {~three icons that are displayed satisfy the condition that they have been accessed more than a predetermined number of time {~more than 50 times}. O: see Fig. 12, ¶ 0039, 0041, 0065; When the time-related criterion or the place-related criterion is selected (or satisfied), the portable terminal can automatically rearrange icons in accordance with the selected criterion. For example, when the time slot changes, the portable terminal automatically rearranges an icon by using a usage history for the changed time slot).  
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teaching of Tanaka as modified by Motoyama with the teaching of O to provide a mechanism of rearranging icons based on the usage history as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., rearranging icons based on the usage history), and the advantages described in O of rearranging the icons based on the usage history would make it easier for the user to find frequently-used icon from among a plurality of icons (O: see ¶ 0006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2012/0140255 A1; hereinafter as Tanaka) in view of Deutsch et al (US 2009/0199122 A1; hereinafter as Deutsch).


As to claims 8, the rejection of claim 1 is incorporated.  Tanaka does not appear to teach: wherein the processor is configured to: grasp the usage histories for each type of the plurality of pieces of data, and in a case of initially displaying information related to the plurality of pieces of data on the screen, perform control to display information related to data of a specific type of which the usage history satisfies a predetermined condition at the predetermined position on the screen.  
Deutsch is relied upon for teaching these limitations.  Specifically, Deutsch teaches a device configured to monitor usage data that corresponds with particular application; the user data is information related to user-initiated activities (see ¶ 0038-0039).  With respect to claim 8, Deutsch teaches grasp the usage histories for each type of the plurality of pieces of data, and in a case of initially displaying information related to the plurality of pieces of data on the screen, perform control to display information related to data of a specific type of which the usage history satisfies a predetermined condition at the predetermined position on the screen (see ¶ 0058, 0061, 0062; the list are displayed in categories: the category heads are representations of the determined listings that are identified for accessing. For instance, a category head "Frequent Items" would represent the listing of frequently used items, while the category head "Recent Websites" would represent the listing of recently-visited websites, and the category head "Tasks" would represent application-designated items.  Fig. 7 and ¶ 0077-0079; items are displayed based on usage and categories).
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teaching of Tanaka with the teaching of Deutsch to provide a mechanism of rearranging icons based on the usage history as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., rearranging icons based on the usage history), and the advantages described in Deutsch of rearranging the icons based on the usage history so that users can more quickly and easily invoke frequently used tasks or other items (Deutsch: see ¶ 0020).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2012/0140255 A1; hereinafter as Tanaka) in view of in view of Deutsch et al (US 2009/0199122 A1; hereinafter as Deutsch) further in view of Motoyama (US 2010/0312600 A1; hereinafter as Motoyama).

	As to claims 9, the rejection of claim 8 is incorporated.  Tanaka/Deutsch does not appear to teach: wherein the usage history is the number of times of use in each of periods that appear repeatedly, and - 49 -the predetermined condition is a condition that the number of periods during which the number of times of use is equal to or more than the reference number of times among the periods that appear repeatedly exceeds the number of reference periods.
	Motoyama is relied upon for teaching the above limitations.  Specifically, Motoyama teaches a device configured to collect and storing usage data, wherein the usage history is the number of times of use in each of periods that appear repeatedly (see Fig. 14 and ¶ 0129-0131; a usage counter is used to track the number of times that the printing device operates in a particular operational state and processes print data; the counter data may reflect time periods of different lengths), and the predetermined condition is a condition that the number of periods during which the number of times of use is equal to or more than the reference number of times among the periods that appear repeatedly exceeds the number of reference periods (see ¶ 0132; each usage count is compared to a specified threshold, time periods that have a usage count greater than the specified threshold are identified as time periods when the network device should be pre-activated. ¶ 0134; The use of a threshold may be combined with other approaches to select time periods for pre-activation. Rather than selecting for pre-activation all time periods having a usage count greater than a specified threshold, a subset of qualifying time periods may be selected. For example, the n number of time periods having the highest usage count greater than the specified threshold may be selected for pre-activation. Suppose that the threshold is established at seven and n is established at two. In this situation, there are four time periods in table 1400 that have a usage count greater than seven: 15:00 on Monday; 09:45 on Tuesday; and 09:45 and 10:00 on Thursday. The two time periods having the highest usage count, namely, 15:00 on Monday and 09:45 on Thursday, are selected for pre-activation).
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teaching of Tanaka/Deutsch with the teaching of Motoyama to provide a mechanism of recording usage data as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., recording usage data), and the advantages described in Motoyama of recording usage data would help estimate future usage of a network device (Motoyama: See ¶ 0132), with a reasonable expectation of success; thus, it would help reduce operational cost (Motoyama ¶ 0008).

As to claims 10, the rejection of claim 9 is incorporated.  Tanaka/Deutsch, and Motoyama further teach: wherein the processor is configured to: in a case where the number of periods during which the number of times of use is equal to or more than the reference number of times among the periods that appear repeatedly exceeds the number of reference periods, perform control to display the information related to the data of the specific type at the predetermined position in a specific period among the periods that appear repeatedly (Motoyama: see ¶ 0132, 0134; The use of a threshold may be combined with other approaches to select time periods for pre-activation. Rather than selecting for pre-activation all time periods having a usage count greater than a specified threshold, a subset of qualifying time periods may be selected. For example, the n number of time periods having the highest usage count greater than the specified threshold may be selected for pre-activation. Suppose that the threshold is established at seven and n is established at two. In this situation, there are four time periods in table 1400 that have a usage count greater than seven: 15:00 on Monday; 09:45 on Tuesday; and 09:45 and 10:00 on Thursday. The two time periods having the highest usage count, namely, 15:00 on Monday and 09:45 on Thursday, are selected for pre-activation.  Tanaka: See Fig. 4 and ¶ 0053; arrangement of the icons based on the usage history information.  ¶ 0054; the application with the greatest usage frequency (i.e. the application accessed the most times;) is DocumentMall with a usage frequency of 110; the order of arrangement of the icons in FIG. 4 has been changed to match the aforementioned usage frequency, from `most used` to `least used`.  Fig. 5 and ¶ 0058; the position of the icons corresponding to the applications with the greatest usage frequency (i.e. DocumentMall, GlobalScan and RICOH Scanning) has been controlled so that these icons have been moved to an upper central portion of the display screen (in no particular order).  Figs. 17A-17B and ¶ 0104; depicts an example of the user interface control part 17a-2 hiding icons that have been accessed less than a predetermined number of times (in this case, 50 times) based on the usage history information depicted in FIG. 2 {~three icons that are displayed satisfy the condition that they have been accessed more than a predetermined number of time {~more than 50 times}).
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teaching of Tanaka/Deutsch with the teaching of Motoyama to provide a mechanism of recording usage data as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., recording usage data), and the advantages described in Motoyama of recording usage data would help estimate future usage of a network device (Motoyama: See ¶ 0132), with a reasonable expectation of success.  This is true since Motoyama further suggests that other statistical methods may also be used to process usage data, depending upon the requirements of a particular application (Motoyama: see ¶ 0128); thus, it would help reduce operational cost (Motoyama: ¶ 0008).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2012/0140255 A1; hereinafter as Tanaka) in view of Ogawa et al (US 2014/0222922 A1; hereinafter as Ogawa).

As to claims 11, the rejection of claim 1 is incorporated.  Tanaka does not appear to teach: in a case where deletion of the specific data is requested, prohibit or limit the deletion of the specific data.  This limitation is taught by Ogawa; specifically, Ogawa teaches a device configured to prohibit or limit the deletion of the specific data in a case where deletion of the specific data is requested (see ¶ 0081; locking and protecting a content from content deletion.  See ¶ 0243; the content protection function is a function of blocking receiving an input operation of deleting a content so as to prevent inadvertent deletion of a content).
One of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to combine the teaching of Tanaka with the teaching of Ogawa to provide a mechanism of displaying content item as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., displaying content item), and the advantages described in Ogawa of protecting a content from being deleted (Ogawa: See ¶ 0081), with a reasonable expectation of success to prevent inadvertent deleting of a content item (Ogawa: see ¶ 0243).
	
Conclusion
 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Chen et al. (US 7237240 B1): discloses a method and a device for dynamically populating a list of most used execution points in a graphical user interface of an operating system based upon the utilization behavior of a user (abstract).  The method/device comprises tracking the usage of the eligible programs in a usage list (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179